Citation Nr: 1106242	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  04-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
April 1987 to March 1989, and from September 1989 to September 
1993.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been before the Board on previous occasions and 
was remanded in March 2008 and June 2009 for procedural 
compliance.  Additional development is required, as the 
instructions of the March 2008 and June 2009 remand orders were 
not complied with in their entirety.  

The Veteran testified before a Veterans Law Judge (VLJ) in 
January 2008; however, that VLJ is no longer working at the 
Board.  The law requires that the VLJ who conducted a hearing 
shall participate in making the final determination of the claim.  
38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2010).  By 
a July 2010 letter, the Veteran was given the opportunity to 
request another Board hearing.  In the July 2010 letter, the 
Veteran was also advised that if he did not respond within 30 
days, the Board would assume that he did not want an additional 
hearing. To date, a response has not been received.  Thus, the 
Board assumes that the Veteran does not desire an additional 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the March 2008 and June 2009 remands, the RO was instructed to 
send the Veteran a remedial notice letter which included both the 
"old" and the "new" regulatory language for rating 
disabilities of the spine.  In May 2008 and July 2009, the RO, in 
response to the Board's remands, did provide notice as to the 
current criteria utilized in rating the spine.  In July 2009, the 
RO also provided the "old" criteria for Diagnostic Code 5295 
only.  The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the VA letters 
sent by the RO in May 2008 and July 2009 only partially addressed 
the Board's March 2008 and June 2009 instructions, the RO is 
directed to send the Veteran a new remedial letter which 
encompasses the entire pre and post-2003 revision criteria for 
rating disabilities of the spine.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notice requirements set 
forth by the VCAA have been accomplished.  
Specifically, The AMC/RO should provide 
proper VCAA notice with respect to an 
increased rating claim that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening has 
on the claimant's employment and daily life; 
(2) at least general notice of any specific 
measurement or testing requirements needed 
for an increased rating if the Diagnostic 
Code contains rating criteria that would not 
be satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that worsening 
has on the claimant's employment and daily 
life; (3) notification that if an increase in 
disability is found, a disability rating will 
be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 0% 
to as much as 100% (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and lay 
evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability, as 
outlined by the Court in Vasquez.  As this 
is a claim for an increase in rating for 
lumbosacral strain filed in 2002, the 
Veteran should be given the entire pre-
2003 revision rating criteria for rating 
disabilities of the spine, in addition 
to the current relevant regulatory 
provisions.

2.  Following this notice, the Veteran should 
b allowed to submit additional evidence.  
Without regard to receipt of any additional 
evidence, the claim for a rating in excess of 
20 percent for a lumbosacral strain must be 
re-adjudicated after the dispatch of remedial 
notice.  If a decision is reached that is not 
fully favorable, the claim is to be returned 
to the Board for final adjudication.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


